United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1564
                                   ___________

Antonio Garcia Lopez,                   *
                                        *
            Petitioner,                 *
                                        * Petition for Review of
      v.                                * an Order of the Immigration
                                        * and Naturalization Service.
Immigration and Naturalization          *
Service,                                *    [UNPUBLISHED]
                                        *
            Respondent.                 *
                                   ___________

                          Submitted: January 22, 2003
                              Filed: January 27, 2003
                                   ___________

Before BOWMAN, WOLLMAN, and LOKEN, Circuit Judges.
                        ___________

PER CURIAM.

       Guatemalan citizen Antonio Garcia Lopez petitions for review of an order of
the Board of Immigration Appeals (BIA), which affirmed an Immigration Judge’s
denial of Garcia Lopez’s application for asylum and withholding of removal. For
reversal, Garcia Lopez argues that the Immigration Judge erred in questioning the
validity of his testimony, that the Immigration and Naturalization Service failed to
show conditions in Guatemala have changed, and that he demonstrated both past
persecution and a well-founded fear of future persecution. Upon careful review, we
deny the petition.
       We agree with the BIA that Garcia Lopez did not show past persecution or a
well-founded fear of future persecution, as there was no evidence that guerrilla forces
attempted to recruit him on account of his political opinion, affiliation, or any other
characteristic that provides a basis for asylum. See 8 U.S.C. § 1101(a)(42)(A); INS
v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992). We also conclude that, although
respondent was not required to show improved country conditions because Garcia
Lopez did not establish past persecution, see Kratchmarov v. Heston, 172 F.3d 551,
553 (8th Cir. 1999), it did so by introducing evidence that since Garcia’s arrival in the
United States, Guatemala’s civil war has ended, and the guerrillas have renounced
violence and are participating in the political process, see Francois v. INS, 283 F.3d
926, 931 (8th Cir. 2002).

      Accordingly, we deny the petition.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-